DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/14/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Brian Pauls (Reg. No. 40,122) on 02/11/2021. 

The application has been amended as follows: 
In claim 1, line 6, “outermost slot” has been replaced by “outermost layer”.
Allowable Subject Matter

Claims 1-25 are allowable.
Regarding claim 1, the closest prior art reference in regards to the overall arrangement, Cai et al. (US 6,894,417) discloses (col. 10, lines 49-67, col. 11, lines 1-67, see figs. 8-10) a stator (26, see fig. 8a), comprising:
a substantially cylindrical core (26) having two axial ends (see annotated fig. 8A) and a plurality 
a first wire (phase A wire part of winding set “52”, see fig. 10, see also clear rectangles labeled “A-C” in annotated fig. 9) disposed about substantially the entire circumference of the core (see fig. 8a), is disposed in a radial layer (layer 3, see “A” in annotated fig. 9) of a first slot (8, see fig. 9) of the plurality of slots and in a radially outermost layer (layer 4, see “B” in annotated fig. 9) of a second slot (9, see fig. 9) and one other radial layer (layer 3, see “C” in annotated fig. 9) of the second slot (9), the second slot (9) being circumferentially adjacent to the first slot (8); 
a second wire (phase B wire part of winding set “52”, see darkened rectangle labeled “D” in annotated fig. 9) disposed about substantially the entire circumference of the core (see fig. 8a), is disposed in the radially outermost layer of the first slot (8);
wherein the first (phase A wire, see clear rectangles of second winding set “52” in annotated fig. 9) and second (see darkened rectangles of second winding set “52” in annotated fig. 9) wires define a first plurality of slot groups (see circled groups having at least three phase A wires and at least one phase B wire in annotated fig. 9) of circumferentially adjacent slots (see fig. 9) wherein the first plurality of slot groups (8-9) are circumferentially distributed about the stator core and define a first phase (at least a first phase “A”) and wherein the first (phase A wire, see clear rectangles of second winding set “52” in annotated fig. 9) and second (see darkened rectangles of second winding set “52” in annotated fig. 9) second wires are disposed in a set of circumferentially adjacent slots (see fig. 9) including the first (8) and second (9) slots which define a first one (circled group in slots 8-9) of the slot groups (see circled groups in annotated fig. 9) of the first plurality of slot groups (groups having at least three phase A wires and at least one phase B wire); 
wherein, between the first one (circled group in slots 8-9) of the first plurality of slot groups (see circled groups in annotated fig. 9) and a circumferentially adjacent second one (circled group in slots 14-15) of the first plurality of slot groups (see circled groups in annotated fig. 9), the first (phase A wire, see 
wherein the first (phase A) and second (phase B) wires each define N pitch end loops (end loops representing the jumpers “102” and “104” are separated by the same distance “N”, 6 slots) between the second one (circled group in slots 14-15) of the first plurality of slot groups (see circled groups in annotated fig. 9) and a circumferentially adjacent third one (not shown in fig. 9, but would be slots 20-21) of the first plurality of slot groups and between the first one (circled group in slots 8-9) of the first plurality of slot groups and a circumferentially adjacent fourth one (circled group in slots 2-3) of the first plurality of slot groups wherein the third one (group of slots 20-21) of the first plurality of slot groups is disposed in the first circumferential direction (to the right in fig. 9) relative to the 13Attorney Docket No: 22888-0320second one (circled group in slots 14-15) of the first plurality of slot groups and the fourth one (circled group in slots 2-3) of the first plurality of slot groups is in the opposite circumferential direction (to the left in fig. 9) relative to the first one (circled group in slots 8-9) of the first plurality of slot groups.

    PNG
    media_image1.png
    339
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    579
    875
    media_image3.png
    Greyscale


Cai does not disclose that the second wire is also disposed in two radial layers other than the radially outermost layer of the second slot, that the second wire defines the second end loop which has a pitch of N-1 and exits from the second slot and enters a slot disposed N-1 slots in the first circumferential direction from the second slot whereby there are N-2 slots disposed between the slots 

In regards to the first missing limitation (see underlined portion) which refers to the specific arrangement of the wires in the recited layers (in particular the second wire), Seguchi teaches ([0070-0072]) a first wire (42A) disposed about substantially the entire circumference of the core (part of winding “40”, see fig. 2), is disposed in a radial layer (layer 7) of a first slot (A) of the plurality of slots and in a radially outermost layer (layer 8) of a second slot (B) and one other radial layer (layer 6) of the second slot (B), the second slot (B) being circumferentially adjacent to the first slot (A); a second wire (42B) disposed about substantially the entire circumference of the core (see fig. 2), is disposed in the radially outermost layer (layer 8) of the first slot (A) and is disposed in two radial layers (layers  1 and 3) other than the radially outermost layer (layer 8) of the second slot (B).

    PNG
    media_image4.png
    329
    655
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in Cai’s stator the claimed arrangement of the wires in the recited layers, in order to prevent a short-circuit current from being generated, as taught by Seguchi ([0072]).

The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the second wire defines the second end loop which has a pitch of N-1 and exits from the second slot and enters a slot disposed N-1 slots in the first circumferential direction from the second slot whereby there are N-2 slots disposed between the slots exited and entered by the second end loop…..wherein there are N-1 slots disposed between the slots exited and entered by the first and second wires for each of the N pitch end loops” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-25 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834